Citation Nr: 1127393	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected left knee disorder, which is currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to a temporary total disability rating for convalescence associated with a right knee disorder.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1994 to August 1998.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.          


FINDINGS OF FACT

1.  The Veteran's left knee disorder does not involve ankylosis, limitation of extension over 20 degrees, or nonunion of the tibia and fibula.  

2.  The Veteran's right knee disorder is not related to his left knee disorder, or to service.  

3.  A convalescent rating for a right knee disorder is not warranted because the Veteran is not service connected for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The disability criteria for a rating in excess of 30 percent, for the Veteran's service-connected left knee disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

2.  A right knee disorder was not incurred in or aggravated by active service, may not be presumed related to service, and is not secondary to a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).   

3.  The Veteran has not been service connected for a right knee disorder so a temporary total disability rating for convalescence due to right knee surgery is unwarranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.29, 4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between September 2007 and August 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran received VCAA notice prior to the adverse rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the Veteran's claims have been readjudicated in statements of the case and supplemental statements of the case of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with VA compensation examinations into his claims.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits to the Claim for Increased Rating

In September 2002, the Veteran's left knee disorder was service connected as 10 percent disabling.  In March 2006, the rating was increased to 20 percent.  In September 2007, the Veteran filed a claim for increase beyond 20 percent.  In the February 2008 rating decision on appeal, the RO increased the Veteran's disability rating to 30 percent, effective the date of claim for increased rating in September 2007.  The Veteran was rated as 100 percent disabled between May and September 2008 for treatment and convalescence associated with the left knee disorder.  

In this decision, the Board will evaluate the evidence to determine whether a rating in excess of 30 percent has been warranted from one year prior to the September 2007 claim to the commencement of the 100 percent rating in May 2008, and since September 2008 when the rating returned to 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2010).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  

The Veteran has been rated as 30 percent disabled effective the date of his claim.  In this matter, the Board will limit its discussion to those provisions that would provide for a higher rating.  Under DC 5256, ratings of 30, 40, 50, and 60 percent are authorized for ankylosis.  Under DC 5261, ratings of 40 and 50 percent are authorized for limitation of extension beyond 20 degrees.  And under DC 5262, a 40 percent rating is authorized for nonunion of the tibia and fibula.  

The relevant evidence of record is found in VA and private treatment records dated from April 2007 to September 2009, a VA compensation examination report dated in January 2010, several private orthopedic reports dated from September 2009 to December 2009, and lay statements from the Veteran.  As detailed below, none of this evidence satisfies the criteria that would provide for a rating in excess of 30 percent under DCs 5256, 5261, or 5262.  

An April 2007 VA treatment note indicates that the Veteran reported that his left knee had recently "buckled" which caused him to fall.  June and August 2007 records reflect the Veteran's complaints of pain and limitation.  In an August 2007 note, the Veteran states that his left knee injury is causing him difficulty with his job as a truck driver.  A September 2007 note indicated a left knee sprain, indicated mild effusion, and indicated hyperextension and flexion greater than 90 degrees.    

In a November 2007 VA record, the Veteran's treating physician indicates that the Veteran's left knee disorder interfered with his employment as a truck driver, but that the Veteran was capable of an office job.  

A December 2007 VA record states that the Veteran had undergone "4-5 scopes for meniscal debridement[.]"  The examiner indicated atrophy in the left leg compared with the right leg.  The examiner noted "good" range of motion from 5 degrees to 130 degrees flexion.  The examiner noted tenderness but stable ligaments.  The examiner indicated that April 2007 x-rays showed no evidence of arthritis.  And the examiner noted that magnetic resonance imaging (MRI) noted meniscal and patella abnormalities.  The examiner indicated that the Veteran underwent an additional arthroscopic surgery for debridement.  

Another December 2007 note indicated the Veteran's complaints of pain on motion.  The examiner indicated doubtful McMurray test, negative anterior drawer test, negative Lachman test, no medial or lateral instability, and doubtful patellar dancing.  But the examiner did indicate weak quadriceps power.  

Treatment records dated between April and June 2008 note arthroscopic surgery on the knee in May 2008.  These records do not indicate ankylosis, or nonunion of the tibia and fibula.  An April 2008 orthopedic examination indicated a mild left antalgic limp.  The examiner found no effusion in the left knee.  He found a patellofemoral snap on flexion and extension which the Veteran reported as painful.  The examiner noted no patellofemoral crepitus or pain on patellar compression.  The examiner noted mild tightness of the lateral retinaculum.  He noted the knee as stable, with a negative drawer sign.  He indicated that the Veteran had full range of motion.  The examiner indicated that the Veteran "complained of intense discomfort following examination of this knee with considerable sighing and deep breathing."  The examiner noted the x-ray and MRI evidence as unremarkable.  

A May 2008 VA examination report indicated full knee extension and flexion to 90 degrees.  The Veteran reported some pain and numbness due to recent arthroscopic surgery.  The examiner indicated that the Veteran was sensate along his lower extremity, and that he had no erythema or swelling.  

A June 2008 note indicated Grade 3 chondromalacia "in some parts and some parts actually had exposed bone."  The examiner indicated no other abnormality and indicated well-healed arthroscopy ports.  The examiner indicated range of motion of 105 to 180 degrees flexion.  He noted no obvious patellofemoral crepitus, and no increased skin temperature, and no joint line tenderness.  He noted the Veteran's complaints of pain, and noted that the Veteran was administered an injection of pain medication.  The examiner indicated that "this patient responded rather dramatically to pain with attempted injection in his knee, which was done without difficulty.  On a previous occasion he actually fractured the physician's arm who was injecting his knee."  

An August 2008 examination note indicated a trace effusion in the left knee but good strength.  The examiner indicated that the Veteran was encouraged to do non-weightbearing exercises such as riding a bicycle.  

A December 2008 clinical note indicates that the Veteran had recently injured his left knee.  

January 2009 MRI indicated scarring and a significantly attenuated medial meniscus, "consistent with a history of meniscectomy."  The report indicated intact ligaments, normal patellofemoral compartment, and no evidence of osteoarthritis.  The report indicated "no definite cause" for the Veteran's left knee pain.  
  
A February 2009 VA note indicated a history of 5 arthroscopies with medial meniscectomies.  The Veteran indicated that he injured his left knee in an accident in December 2008.  The Veteran indicated that his knee gives out, that he experiences pain, and has difficulty ascending stairs, and standing, kneeling, and walking.  The Veteran indicated that he has fallen 6 times in the previous 6 months.  The examiner noted tenderness on the knee, and that the Veteran was "very jumpy."      The examiner indicated pain with McMurray both medially and laterally.  But he indicated that the Veteran had full range of motion, and a stable knee.  The examiner also noted "minimal effort" and that the Veteran's pain "was not consistent with his physical exam."  The examiner indicated that x-rays showed possible thinning in the articular cartilage without marginal spurring.  

A May 2009 note indicates that the Veteran reported left knee pain, with degenerative changes and poor cartilage.  This physician rendered an impression of arthritis.  

A June 2009 note indicates assessment of the Veteran's left knee, and his recently injured right knee.  This note comments on the January 2009 MRI results, and stated "no definite cause" for the Veteran's left knee pain.  
 
The September 2009 private report from the Veteran's treating physician focused mainly on the Veteran's right knee disorder, for which the private physician provided significant treatment.  The report also addresses the Veteran's left knee.  The physician indicated that the Veteran injured his right knee "about three months ago" while "playing softball when he hit his knee on the ground and had a twisting type injury into his knee."  Examination of the legs indicated, "no gross deformities.  The skin color is normal.  There is no ecchymosis noted over either leg.  The skin temperature is warm throughout both legs.  There is no edema noted.  Pulses in both lower extremities are normal.  There is normal skin sensation through both lower extremities....  The range of motion of both hips are normal.  Ranges of motion of the ankles are normal.  The range of motion of the left knee is also normal.  There is no quadriceps atrophy on the left."  The private reports dated from September to December 2009 solely address the right knee without noting problems in the left knee.  

A January 2010 VA compensation examination report is of record which focuses on the issue addressed in Part III of this decision - whether the Veteran's right knee disorder relates to his service-connected left knee disorder.  Nevertheless, this report noted left knee range of motion between 0 and 115 degrees.  The examiner noted complaints of pain on motion, but noted no additional limitation of motion on exam with repetition.   

Finally, the record contains several statements from the Veteran, including testimony he provided before the Board during a hearing in June 2011.  The Veteran has consistently referred to his pain, and the limitation his left knee disorder has caused with regard to his employment.  Nevertheless, neither the Veteran's lay testimony, nor the medical evidence of record, establishes the necessary criteria for an increased schedular evaluation here.  Lay testimony can be considered competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson is not competent to prove matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this matter, neither the lay nor the medical evidence establishes that the Veteran has ankylosis in his left knee, that he has nonunion with his left tibia and fibula, or that he has limitation of extension in his left leg greater than 20 degrees.  Rather, the evidence - to include x-ray and MRI reports - establishes that the Veteran does not have ankylosis or tibia/fibula nonunion.  See Espiritu, supra.  And, though the Veteran has made many statements in the record about his pain on motion, no medical or lay evidence indicates limitation of extension beyond 5 degrees.  See Layno, supra.    

Based on this evidence, an increased rating is unwarranted for the Veteran's left knee disorder under 38 C.F.R. § 4.71a, DCs 5256-5263.   

In seeking evidence regarding limitation of motion, the Board has assessed evidence of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds an additional increase for these symptoms unwarranted.  As is clear from the medical evidence, the Veteran complains of pain on motion from his knee disorder.  As lay evidence is competent to attest to observable symptomatology, the Veteran's complaints of pain and limitation are of probative value.  See Layno, supra.  However, no evidence of record establishes that the Veteran's pain effectively limits his leg extension to 30 degrees (necessary for a 40 percent rating under DC 5261).  The Board notes moreover that despite the Veterans' many complaints of pain since his September 2007 claim for increase, the record establishes that his left knee was functional enough to play softball in mid 2009.  Indeed, if pain, fatigability, incoordination, or weakness limited the Veteran's left leg extension to 30 degrees or more, playing softball would not be possible.   
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this matter, the service-connected left knee disorder is painful and limiting, according to the Veteran.  Moreover, the record establishes that he has undergone several arthroscopic surgeries for his left knee disorder.  But, as discussed earlier, the Veteran's symptoms are contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Referral for consideration of extraschedular rating is not warranted.

III.  The Merits to the Claim for Service Connection

In July 2009, the Veteran claimed service connection for a right knee disorder.  He maintains that the disorder is secondary to his service-connected left knee disorder.  In the March 2010 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In this matter, the relevant evidence of record consists of the Veteran's statements, VA and private treatment records and reports, a January 2010 VA compensation examination report, and a February 2010 VA addendum report.  

This evidence establishes that the Veteran has a current right knee disorder.  In the private orthopedic reports of record, the Veteran is diagnosed with a medial meniscus tear in the right knee, with patellofemoral chondromalacia, and with prepatellar bursitis.  In the January 2010 VA compensation examination report of record, a diagnosis of right knee strain is noted.  

However, the Board finds the preponderance of the evidence to be against the Veteran's claim to secondary service connection here.  
 
In his July 2009 claim for service connection, the Veteran stated that he "must compensate on my right side because of the pain from my left knee."  In April 2010, the Veteran stated that he has experienced pain in his right knee for over ten years due to limitation from his service-connected left knee injury.  In December 2010, the Veteran indicated that he had been treated for right knee pain by several physicians prior to 2008.  But the Board also notes a statement during the Board hearing in which the Veteran indicated that he began having pain in his right knee in 2008.  

The Board has considered the Veteran's lay statements.  He is certainly competent to testify regarding pain and limitation he experiences and the onset of such disability.  See Layno, supra.  But on the issue of etiology here, the Board finds the medical evidence of record to be of more probative value.  Indeed, the development of a disorder in the knee is an internal disease process that is beyond the observations of a lay person.  See Espiritu, supra.  

The medical evidence indicates that the Veteran injured his right knee as a result of a sports injury incurred during a softball game in mid 2009.  That is what is indicated in the September 2009 private report.  

Moreover, in the only medical opinion of record to address the Veteran's claims to medical nexus between the two knee disorders, the VA examiner found against the Veteran.  Initially, in the January 2010 report, the examiner found it likely that the two disorders were related.  However, in a February 2009 addendum report, the examiner changed his opinion.  He indicated that the Veteran did not provide an accurate history prior to the January 2010 report - i.e., he did not report the history of the acute softball injury.  The VA examiner stated that the new evidence was "inconsistent with the history previously given which led the examiner to believe that the left leg contributed to the right knee disorder."  In light of that missing piece of evidence, and based upon a review of the September 2009 private report which detailed the sports injury to the right knee, the VA examiner stated in February 2010 that the Veteran's right knee disorder was likely unrelated to the left knee disorder.  In support, he stated that the Veteran had no previous right knee injury until an acute softball injury 3 months earlier, which required surgery.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In sum, the evidence of record preponderates against the Veteran's claim to secondary service connection.  38 C.F.R. § 3.310.

Nevertheless, the Board has reviewed the record to determine whether a direct or presumptive service connection finding would be warranted here.  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical -evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Based on the evidence of record, a direct or presumptive service connection finding would be unwarranted here as well. 

No evidence of record indicates that a right knee disorder was incurred in service, or was incurred in the several years following discharge from active service in 1998.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of a right knee disorder.  The earliest evidence of record that the Veteran had a right knee disorder is found in a June 2009 VA treatment record, which is dated over 10 years following discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not assert service connection for a right knee disorder until July 2009, also over 10 years after discharge from active service.  The Veteran admitted during the Board hearing that the right knee symptoms began in 2008, approximately 10 years after service.  And even though the record contains many notes and reports from both private and VA medical professionals, none provides an opinion that relates the right knee disorder to service.  As noted, the medical evidence shows that the right knee disorder resulted from an acute softball injury in mid 2009.  

In sum, service connection is unwarranted here on secondary, direct, and presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.   

The preponderance of the evidence to be against the Veteran's claim to increased rating, and his claim to service connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  The Merits to the Claim for a Temporary Total Disability Rating

The record indicates that the Veteran underwent surgery on his right knee in September 2009.  He argues that he should be awarded a 100 percent rating for convalescence due to this surgery.  

Under 38 C.F.R. § 4.30, a temporary total rating may be assigned for hospital treatment and convalescence involving a service-connected disorder.  

As the Veteran is not service connected for a right knee disorder, he is not eligible for a total rating under 38 C.F.R. § 4.30.




(Continued on the next page)



ORDER

1.  Entitlement to an increased disability evaluation for a service-connected left knee disorder is denied.    

2.  Entitlement to service connection for a right knee disorder is denied.    

3.  Entitlement to a temporary total disability rating for convalescence associated with a right knee disorder is denied.      



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


